United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 12-2605
                    ___________________________

                  Terrell Johnson and Allison Johnson,
                    Yang Lee Vang, and William H.
                             Washington, Sr.

                  lllllllllllllllllllll Plaintiffs - Appellants

                                       v.

                Deutsche Bank National Trust Company,
               HSBC Bank USA, N.A., Mortgage Electronic
                    Registration Systems, Inc., and
                          MERSCORP, Inc.

                  lllllllllllllllllllll Defendants - Appellees
                                   ____________

                 Appeal from United States District Court
                for the District of Minnesota - Minneapolis
                               ____________

                          Submitted: July 5, 2013
                           Filed: July 11, 2013
                              [Unpublished]
                              ____________

Before MURPHY, SHEPHERD, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
       Plaintiffs appeal the district court’s1 grant of defendants’ motion to dismiss
under Federal Rule of Civil Procedure 12(b)(6). The quiet-title claims brought by
plaintiffs, related to their mortgage debts, are identical to claims in at least two prior
cases, and this court affirmed the district court’s dismissal of those cases for failure
to state a claim. See Karnatcheva v. JP Morgan Chase Bank, N.A., 704 F.3d 545,
547-48 (8th Cir. 2013); Blaylock v. Wells Fargo Bank, N.A., 502 Fed. Appx. 623,
624 (8th Cir. 2013) (unpublished per curiam) (affirming dismissal of quiet-title claim
because claims were identical to Karnatcheva and plaintiffs had not distinguished that
case). We therefore affirm, for both the reasons stated in Karnatcheva and the reasons
stated by the district court. See 8th Cir. R. 47B.
                          ______________________________




      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota.

                                           -2-